Title: James Madison to Thomas Jefferson, 13 February 1814
From: Madison, James
To: Jefferson, Thomas


          Dear Sir Washington Feby 13. 1814
          You will have noticed the propositions in the H. of Reps which tend to lift the veil which has So long covered the operations of the post off. Dept. They grew out of the disposition of Granger to appoint Leib to the vacant post office in Phila in opposition to the known aversion of the City & of the whole State; & to the recommendation of the Pen: delegation in Congs. Having actually made the appointment, contrary to my Sentiments also, which he asked & recd much excitement prevails agst him, and he is of course sparing no means, to ward the effects of it.
          Among other misfeasances charged on him, is his continuance, or probably reappointment, of Tayloe, since his residence in this City, as post master of a little office near his Seat on in Virga, no otherwise of importance than that as it gives the post master the privilege of franking, which is said to amount to more than the income of the office, and which is exercised by the non-resident officer. The exhibition of this
			 abuse to the public, is anxiously dreaded, by G. and as a  chance to prevent it, a very extraordinary conversation has been held by G. him with a particular friend of mine with a view doubtless, that it might be communicated to me  & perhaps  to others of your friends.
          Instead of denying or justifying the abuses  he stated that  whilst Docr Jones was a Candidate for Congs  a Baptist Preacher, who electioneered for him, enjoyed a contract for carrying  the mail; that Tayloe who became an under-bidder for the contract, was about to oust the Preacher; and that the only  expedient to save & satisfy the electioneering friend of the Docr was to buy off Tayloe, by giving the Him the post office, which was brought about by Docr Jones with your sanction; that the present obnoxious arrangement had that origin; and if the enquiry is pushed on him he must come out with the whole Story.
          It would be superfluous to make remarks on the turpitude of character here developed. I have thought it proper to hint it to you, as a caution agst any snare that may be laid for you by artful communications with you artful letters, and that you may recollect any circumstances which have been perverted for So wicked a purpose.
          I have nothing to add to the contents of the enclosed newspaper.
          Affectionate respectsJames MadisonPrest U.S.
         